Dear Representative Fowler:
This letter is in response to your question asking:
         "Is it permissible for a husband and wife to seek elective offices in the same fourth class municipality? One as a member of the Board of Aldermen and one to the Collector's office."
Under Section 79.050, RSMo, aldermen of such a city are elected and the collector of the city may be elected or appointed. That is, if the board of aldermen does not provide for the appointment of a collector, after receiving voter approval, the collector shall be elected.
You have stated that the collector in this instance is elected. We know of no statute which prohibits a husband and a wife from seeking the respective offices of alderman and collector in such a city. The nepotism provision of the Constitution, Section 6, Article VII, in our view is not applicable and does not prohibit a husband and wife from seeking such elective offices.
Very truly yours,
                                  JOHN ASHCROFT Attorney General